DETAILED ACTION
An amendment was received and entered on 1/26/2021.
Claim 25 was added.
Claims 1-8, 11-18 and 20-25 are pending.
Claims 8, 15, 16, 23, and 24 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-7, 11-14, 17, 18, 20-22, and 25 are under consideration.
The obviousness rejections citing Markmiller (2018) and Youn (2018) are withdrawn in view of the Declaration of Eugene Yao making those references unavailable as prior art. In view of the withdrawal of those rejections, search and consideration has been expanded to encompass the species of targeting agents that target “A. a UBAP2L protein” as set forth in the restriction requirement of 4/7/2020.
This action is NON-Final due to new grounds of rejection not necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See paragraphs 278, 279, and Table 9 under 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to the genus of UBAP2L targeting agents that bind a UBAP2L protein and can inhibit the formation of a toxic insoluble protein aggregate stress granule (SG) comprising UBAP2L in a mammalian neuronal cell. 
i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure indicates that the patentee has invented species sufficient to constitute the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or 
The specification as filed does not disclose a single species of the claimed genus of agents that bind UBAP2L protein and inhibit stress granule formation in neuronal cells by reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics such as any structural feature coupled with a known or disclosed correlation between the recited function and that structure.  
One might assume that a molecule such as a UBAP2L antibody is a member the claimed genus, and that disclosure of a specific antibody is not necessary because production of antibodies was routine in the art.  However, this would be incorrect for at least two reasons. First, the mere fact that an antibody can recognize and bind to a given protein target does not necessarily mean that the antibody will inhibit any particular activity of that protein.  That is, not all antibodies are necessarily inhibitory antibodies. Second, the fact that it was routine in the art to make antibodies (or aptamers) against an antigen of interest does not, without more, satisfy the written description requirement for a claim to an antibody (or aptamer) against that antigen, particularly one that inhibits an activity of the antigen. The courts have found that disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties). See also MPEP 2163(II)(3)(a). Therefore, absent any description of a single species of the claimed genus, there is a failure to meet the written description requirement. 

Enablement
Claims 5-7, 17, 18, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting the formation of stress granules in a neuronal cell of a subject suffering from amyotrophic lateral sclerosis (ALS) by administering to the neuronal cell an antisense oligonucleotide or siRNA that hybridizes to UBAP2L mRNA in the cell and inhibits the production of UBAP2L, does not reasonably provide enablement for methods of providing a therapeutic benefit to the subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claim 5 and dependents are drawn to a method for treating a neurodegenerative disorder in a subject in need thereof, comprising administering to the subject an effective amount of an ubiquitin associated protein 2-like (UBAP2L) targeting agent that specifically targets a UBAP2L protein, mRNA, or gene. The elected invention under consideration is considered to be limited to the treatment of ALS using an agent that binds to UBAP2L mRNA such as an antisense oligonucleotide (AON) and RNA 
At the time of the invention, the only drugs used to treat ALS were neuroprotective neurotransmission regulators (Nuedexta and riluzole/Tiglutik) and the neuroprotective anti-oxidant edavarone.  None of these treatments could reverse the course of the disease, but they could be effective for extending life span by a few months or limiting pseudobulbar effect.  A search of the art did not reveal the use of any therapeutic treatments of ALS in a human that were based on modulation of UBAP2L, the inhibition of toxic insoluble protein aggregates, or on the management of stress granule dynamics at the time the invention was filed. Moreover, at the time of the invention, the role of UBAP2L in ALS was unclear, as discussed more fully below. 
Markmiller et al (https://www.biorxiv.org/content/10.1101/152520v1.full, posted 6-20-2017) taught that UBAP2L robustly interacted with several key stress granule (SG) proteins including FUS, G3BP2, ELAVL1 and others. UBAP2L was consistently among the most highly enriched proteins by APEX-mediated proximity labeling of SGs, and it robustly localized to SGs in neural progenitor cells, HeLa cells and HepG2 cells under all stress conditions tested (Figures 4B, 5A). Depletion of UBAP2L by siRNA in HeLa cells almost completely abolished NaAsO2-induced SG formation (Figure 6F).  UBAP2L was found to be an essential regulator of SG formation and a candidate for further 
Markmiller taught that stress granules are distinct from aggregates that are observed in neurodegenerative disorders, but share common components. A link between SG proteins and neurodegeneration was demonstrated by detecting aberrant SG composition and subcellular distribution in motor neurons induced from cultured pluripotent stem cells from ALS patients. Markmiller proposed a model for SG dynamics in which SGs are viewed as a highly evolved system by which cells can rapidly respond to stress conditions, while at the same time ensuring that mechanisms are in place to quickly and efficiently resume normal function upon return to more favorable conditions. (Figure 7D). In this model, SG proteins form a densely-connected protein interaction network even in an unstressed steady-state, and existing RNPs can coalesce rapidly into microscopically visible granules that can act as gateways to pathological protein aggregation. Thus SGs are viewed not as a distinct cellular organelle that forms completely de novo upon exposure to stress, but rather as a transient and tightly controlled extreme in a highly dynamic landscape of protein-protein and protein-RNA interactions. Markmiller indicated that ALS-causing mutations in SG-associated RNA binding proteins are thought to increase the propensity of these proteins to aggregate, and that this is likely to be an important factor in aberrant SG formation and distribution observed in hnRNPA2B1 mutant ALS patient motor neurons. Markmiller concluded that understanding the complex network of regulatory modifications may hold a vast potential for identifying new strategies for targeted therapies of protein aggregation in a wide range of neurodegenerative diseases, but cautioned that it will be critical that these 
Fernandes (In RNA Metabolism in Neurodegenerative Diseases, Advances in Neurobiology 20, pages 173-212, 6/19/2018) reviewed the role of stress granules in ALS, and noted that recent evidence suggested that stress granules may aid the formation of ALS protein aggregates which may be neurotoxic and causative of ALS pathogenesis (see abstract and section 7.1 on pages 173 and 179). In the prior art it was hypothesized that mutations or cellular conditions that increase SG persistence, either due to excessive SG assembly or impaired SG clearance, increase the chance of SG-localized TDP-43, FUS, or SOD1 stochastically undergoing conversion to a toxic aggregate. Following this, other SG components could remain associated with these aggregates, or SGs may dissolve and thus serve as transient nucleators of TDP-43/FUS/SOD1 aggregation. A third possibility was that TDP-43/FUS/SOD1 aggregation occurs independently of SGs entirely.  See Fig. 7.1 on page 184. A review of ALS-associated protein mutations generally supports the hypothesis that ALS-associated mutations (with some exceptions) increase SG persistence, either due to accelerated SG assembly or impaired disassembly. However, the effect on SGs of many RBPs mutated in ALS, and of most specific RBP ALS mutants, were unknown at the time of filing. See page 193, first full paragraph.
Fernandes assessed prior art research on the effects of limiting SG assembly in models of ALS at section 7.10.0 at pages 198-199.  SG assembly typically relies on phosphorylation of eIF2 which causes general repression of translation and increased availability of nontranslating mRNA for SG assembly.  Genetic and pharmacological 
In summary, the prior art provided evidence that stress granule dynamics may be important in the formation of protein aggregates that are observed in ALS pathology, and provided evidence that inhibition of stress granule formation could be beneficial in ALS protein aggregation models, but also provided evidence that impairment of SG formation was associated with a mutation known to be associated with familial ALS, and presented the possibility that pathological protein aggregates could form independently of stress granules.  Therefore the issue of whether or not inhibition of stress granule formation would provide a therapeutic effect in ALS is considered to have been highly 
The specification as filed reiterates much of the work of Markmiller (2018) and discloses further proteins involved in a neuronal SG protein interaction network. The specification provides no working example of the treatment of ALS. 
In view of the nature of the invention and breadth of the claims which are considered to be directed to obtaining a therapeutic effect on ALS, the state of the art of treating ALS, the state of the art regarding the involvement of UBAP2L and stress granule formation in ALS, the unpredictability associated with obtaining a therapeutic effect in ALS by managing stress granule dynamics, and the lack of any working example in the specification, one of skill would have had to perform undue experimentation in order to treat ALS using the claimed method. While the specification provides a solid foundation for further research into the possibility of treating ALS by inhibiting UBAP2L expression, it essentially constitutes part of the search for an Brenner v. Manson, 383 U.S. 519, 532-36 (1966).
Claim 6 also recites a method of treating a neurodegenerative disease (ALS elected) by using a CRISPR system that targets UBAPL2 mRNA. However the specification as filed provides no guidance as to how to perform this embodiment of the method. For example, no CRISPR system endonuclease capable of acting on mRNA or being bound to mRNA with specificity is disclosed.  Abudayyeh et al (Nature 550:281-284, 10/4/2017) showed that Cas13a endonuclease could function to degrade mRNA in a gRNA-targeted manner in mammalian cells in vitro, however a search of the prior art revealed no other CRISPR system nuclease capable of acting on mRNA with specificity.  Moreover, at the time of the invention there was no example of Cas13a being used to act on mRNA in neuronal cells in vivo or in vitro. There is no evidence of record that one of skill could use CRISPR systems as broadly claimed (e.g. CRISPR systems using nucleases other than Cas13a) to target UBAP2L mRNA in a subject suffering from ALS. Therefore the state of the art of using CRISPR systems to target mRNAs in humans in vivo was non-existent at the time of the invention, and such methods were considered to be highly unpredictable, particularly since there appeared to be only one CRISPR system endonuclease capable of activity on mRNA, and this system had not yet been used in vivo.   Accordingly, and further in view of the foregoing analysis with regard to the enablement of treating ALS by administration of an agent that targets UBAP2L mRNA, one of skill would have to perform undue experimentation in order to practice the invention commensurate in scope with the claims. 

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. 
Applicant asserts that the specification as filed indicated that the "terms "treat", "treating" or "treatment" include alleviating, abating or ameliorating a disease or condition or one or more symptoms thereof, whether or not the disease or condition is considered to be "cured" or "healed" and whether or not all symptoms are resolved; and that the terms also include reducing or preventing progression of a disease or condition or one or more symptoms thereof, impeding or preventing an underlying mechanism of a disease or condition or one or more symptoms thereof, and achieving any therapeutic and/or prophylactic benefit. The Examiner agrees and notes that this definition shows that the terms “"treat", "treating" or "treatment" do embrace curing and healing as well as ameliorating any symptom of a disease, such that the claim reads on methods of curing or healing ALS, or ameliorating any symptom thereof, by inhibiting the formation of stress granules.  As shown in the rejection, it was unpredictable at the time of the invention whether or not a reduction in stress granule formation would have a positive or a negative effect on ALS. See discussion of Fernandes (2018), Mensch (2018), and Zhu (2018), above.
Applicant asserts that one of skill in the art would understand that targeting UBAP2L would reduce one or more of the FUS-, TDP-43-, and C9orf72-mediated toxicity in ALS, thus treating ALS, referring to paragraphs 258, 264, and 261 and Figs 7C and 6F-6G. This is unpersuasive because it represents attorney opinion of what one Drosophila model. There appears to be only one panel (in Fig 6F) that pertains to UBAP2L.  If the Examiner understands the experiment in Fig. 6F correctly, expression of UBAP2L was inhibited in a fly model having a neurodegenerative rough eye phenotype caused by incorporation of a mutant human FUS gene. It is unclear how the panel in Fig. 6F related to UBAP2L supports Applicant’s argument as the image appears to be very similar and perhaps indistinguishable from the untreated control.  That is, it is not clear that inhibition of UBAP2L expression had any effect on the mutant phenotype. The design of the experiment that yielded the data  for Fig. 6G is unclear, as is the meaning of the data. Further explanation is requested. In any event, the fact that Applicant has elaborated a rationale for how inhibition of UBAP2L (and stress granule formation) could possibly provide a therapeutic effect in ALS does not necessarily provide for an enabling disclosure, particularly when there exists alternative evidence that suggests that inhibition of stress granule formation could actually contribute to ALS pathology. See discussion of Fernandes (2018), Mensch (2018), and Zhu (2018), above. Therefore the rejection is maintained.	

Conclusion
	No claim is allowed. Claims 11-14 and 25 are objected to because they depend from a rejected claim, but would be allowable if rewritten in independent form incorporating all of the limitations of the claims from which they depend.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635